

EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made effective as of this 1st
day of May, 2006, notwithstanding any other execution date, by and between
Assured Pharmacy, Inc., a Nevada corporation (the "Company"), and Haresh Sheth
("Executive").


R E C I T A L S


A. The Company is a corporation incorporated and in good standing under the laws
of the State of Nevada engaged in Business as defined below.


B. The Company desires to employ Executive, and Executive desires to be employed
by the Company in accordance with the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the Company and Executive hereby covenant and agree
as follows:


ARTICLE 1
DEFINITIONS


The defined terms utilized throughout this Agreement shall have the following
meanings which shall govern and control the interpretation of this Agreement:


"Agreement" means this Employment Agreement.


"Base Salary" shall have the meaning set forth in Section 3.1 of this Agreement.


"Benefits" shall have the meaning set forth in Section 3.2 of this Agreement.


"Business" shall mean the business of the Company which is engaged in operating
pharmacies that specialize in dispensing highly regulated pain medication.


"Confidential Information" shall mean any and all information about the
Business, the Company, its subsidiaries and affiliates, and their respective
clients and customers that is not available to the general public and that is
learned by Executive in the course of his employment by the Company, including,
without limitation, any and all of the following:


(A)  trade secrets, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information, and any other
information), however documented, that is a trade secret within the meaning of
the Uniform Trade Secrets Act (the "Act"), N.R.S. §§600A.0.010 to 600A.100 et
seq.; and
 
1

--------------------------------------------------------------------------------



           (B)  proprietary knowledge, data, business and product development
opportunities, formulae, information, and suppliers, vendors, distributors,
manufacturers and customer lists and all papers, resumes, records (including
computer records) and the documents containing such Confidential Information.
 
"Date of Termination" shall be two weeks following the date on which either
party gives its written notice of termination in accordance with Section 7.5,
provided Executive’s employment continues for such time. In the event
Executive’s employment with the Company ends prior to such two week period, the
Date of Termination shall be Executive’s last day of employment.


"Effective Date" means the date set forth in the preamble to this Agreement.


"Fiscal Year" means the Company's fiscal year, as it exists on the Effective
Date or as changed from time to time.


"Proprietary Items" shall mean any of the Company’s tangible property, trade
secrets, business opportunities, and product development opportunities.


ARTICLE 2
EMPLOYMENT TERMS AND DUTIES


Section 2.1 Employment. The Company hereby employs the Executive, and the
Executive hereby accepts and agrees to furnish the Company with all the
Executive’s skills and abilities to perform the duties and responsibilities of
the Chief Operating Officer, upon the terms and conditions set forth in this
Agreement commencing as of the Effective Date and ending on the Date of
Termination.


Section 2.2 Duties. The Executive will have such duties consistent with the
position of Chief Operating Officer and Chief Financial Officer and additional
duties as are assigned or delegated to the Executive by the board of directors.
The Executive will use his best efforts and devote whatever business time,
attention, skill, and energy that are necessary to promote the success of the
Business, and will cooperate fully with the board of directors of the Company in
the advancement of the best interests of the Company. Nothing in this Section
2.2, however, will prevent the Executive from continuing his existing business
as a broker / dealer or from engaging in additional business activities or
activities in connection with personal investments and community affairs that
are not inconsistent with the Executive's duties under this Agreement or federal
or state law. Executive shall perform all duties reasonably requested of him,
and agrees to abide by the policies, practices, procedures or rules of the
Company.


Section 2.3 Employment Relationship. The parties acknowledge and agree that the
employment relationship created hereby is "At Will" which allows either the
Executive or the
 
2

--------------------------------------------------------------------------------


 
board of directors to terminate this relationship at any time for any reason or
no reason, under no particular procedure, except upon two weeks written notice.


ARTICLE 3
COMPENSATION


Section 3.1 Base Salary. Commencing on the Effective Date, the Company shall pay
to Executive an annual base salary of One Hundred Fifty Thousand Dollars
($150,000.00) (“Base Salary”), to be adjusted from time to time as Executive and
the board of directors may agree. Executive’s Base Salary shall be payable in
accordance with Company’s normal payroll procedures. Notwithstanding, Executive
shall have the exclusive authority to accrue a portion or the entire amount of
the Executive’s annual base salary for an indefinite period of time in the event
that the Company has insufficient financing to implement its business plan.


Section 3.1.1 Stock Option Grant. Upon execution of this Agreement, Executive
shall receive a grant of stock options to purchase 1,133,334 shares of common
stock in the Company at the exercise price of $0.60 per share. All stock options
are exercisable for a period of ten years from the date of issuance. These stock
options will vest as follows: 566,667 become fully vested on September 29, 2006
and 566,667 become fully vested on September 29, 2007. Executive may exercise
all vested options granted herein at any time, and from time to time, until
termination of the option. During Executive’s lifetime, this option shall be
exercisable only by Executive. This option shall not be transferable by
Executive other than by the laws of descent and distribution upon Executive’s
death.


Section 3.1.2 Notice and Payment. Any exercisable portion of the stock options
granted in Section 3.1.1 may be exercised only by delivery of a written notice
to the Company prior to the time when such stock option becomes unexercisable,
stating the number of shares being purchased and tendering payment in full of
the exercise price of such option by, as applicable, delivery of: (a) cash or
check for an amount equal to the aggregate stock option exercise price for the
number of shares being purchased, (b) a copy of instructions to a broker
directing such broker to sell the Common Stock for which such options are
exercised, and to remit to the Company the aggregate exercise price of such
stock options (a “cashless exercise”), or (c) shares of the Company's Common
Stock owned by the Executive, duly endorsed for transfer to the Company, with a
Fair Market Value on the date of delivery equal to the aggregate purchase price
of the shares with respect to which such stock options or portion is thereby
exercised (a "stock-for-stock exercise").


Section 3.1.3 Demand Registration Rights. At any time after the execution of
this Agreement, the Executive may demand registration (a "Demand Registration")
under the Securities Act of 1933, as amended (the "1933 Act"), of all or any
portion of the common stock underlying the options issued under this Agreement.
In order to accomplish such demand, the Executive shall send written notice of
the demand to the Company’s board of directors, and such notice shall specify
the number of securities sought to be registered. The Company shall only be
required to effect two Demand Registrations, and shall only be required to
proceed with a
 
3

--------------------------------------------------------------------------------


 
Demand Registration requested by the Executive if the number of securities that
the Executive shall have elected to include in such Demand Registration pursuant
to this Section 3.1.3 has an aggregate fair market value, in the opinion of an
investment banker selected by the Executive and reasonably acceptable to the
Company, in excess of $500,000. The Company will not be obligated to affect any
Demand Registration within six months after the effective date of a previous
registration of securities of the Company. In a Demand Registration, the Company
will pay the registration expenses.


Section 3.1.4 Piggyback Registration. If at any time the Company proposes to
register any of its common stock under the Securities Act, whether as a result
of an offering for its own account or the account of others, excluding any
registrations to be effected on Forms S-4 or S-8 or other applicable successor
Forms, on a registration statement that is to become effective prior to the
termination date of the options, the Company shall offer Executive the
opportunity to include the common stock underlying each option in such
registration statement. The Company shall include in any such registration
statement all or part of the underlying common stock that Executive requests to
be registered. In a Piggyback Registration, the Company will pay the
registration expenses.


 
Section 3.2 Benefits. Executive shall be entitled to participate in all
Executive welfare and health benefit plans, if any, established by the Company
from time to time for the benefit of all Executives of the Company. Executive
shall be required to comply with the conditions attendant to coverage by such
plans and shall comply with and be entitled to benefits only in accordance with
the terms and conditions of such plans as they may be amended from time to time.
Nothing herein contained shall be construed as requiring the Company to
establish or continue any particular benefit plan in discharge of its
obligations under this Agreement.


Section 3.3 Bonus Compensation. The Executive is eligible for bonus compensation
based upon both the Company's and the Executive’s individual performance for
each fiscal year or portion thereof during which the Executive was employed by
the Company hereunder. The amount and time for payment of the Bonus Compensation
for any year, if any, shall be determined by the Board of Directors in its
discretion based on performance and industry standards that are to be
determined.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 4
TERMINATION


Section 4.1 Termination of Employment Relationship. Except as otherwise provided
in this Article 4, either Executive or the Company may terminate the employment
relationship at anytime, upon two weeks written notice, and without liability or
recourse to the other except for a breach by the Executive of the provisions of
Article 5 and/or Article 6 which shall survive the cessation of the employment
relationship and remain binding and enforceable.


Section 4.1.1  Termination by Death. The employment relationship shall terminate
on the date of the Executive’s death, in which event Executive’s Base Salary and
Benefits owing to Executive through the date of Executive’s death shall be paid
to his estate. Executive’s estate will not be entitled to any other compensation
under this Agreement.


Section 4.1.2  Termination by Disability. If, during the employment
relationship, in the opinion of the Company, Executive, because of physical or
mental illness or incapacity, shall become unable to perform substantially all
of the duties and services required of him under this Agreement for a period of
twenty (20) days in the aggregate during any twelve-month period, the Company
may, upon at least ten (10) days’ prior written notice given at any time after
the expiration of twenty (20) day period, notify Executive of its intention to
terminate this Agreement as of the date set forth in the notice. In case of such
termination, Executive shall be entitled to receive Base Salary and Benefits
owing to Executive through the Date of Termination. The Company shall have no
further obligation or liability to Executive.




ARTICLE 5
NON-DISCLOSURE COVENANT


Section 5.1 Acknowledgments by the Executive. The Executive acknowledges that:


(A) as a part of his employment, the Executive will be afforded access to
Confidential Information;


(B) public disclosure of such Confidential Information could have an adverse
effect on the Company and its Business;


(C) the Company has required that the Executive make the covenants in this
Article 5 as a condition to Executive’s employment, and to the additional
benefits provided to Executive under this Agreement; and


(D) the provisions of this Article 5 are reasonable and necessary to prevent the
improper use or disclosure of Confidential Information. Executive further
acknowledges that his position with the Company is special, unique and
intellectual in character and his position in the
 
5

--------------------------------------------------------------------------------


 
Company will place him in a position of confidence and trust with Executives and
customers of the Company.


Section 5.2 Confidentiality. In consideration of the compensation and benefits
to be paid or provided to the Executive by the Company under this Agreement, the
Executive unconditionally covenants as follows:


(A) the Executive will hold in strictest confidence the Confidential Information
and will not disclose it to any individual or entity except with the specific
prior written consent of the Company, except as necessary to discharge his
duties to the Company during the course of his employment with the Company,
except as otherwise expressly permitted by the terms of this Agreement, or
otherwise compelled by the actual legal process. The foregoing obligation and
restriction does not apply to any part of the Confidential Information that the
Executive demonstrates:


(i) was publicly known and made generally available in the public domain prior
to the time of disclosure to the Executive;


(ii) becomes publicly known and made generally available after disclosure to the
Executive through no action or inaction of the Executive; or


(iii) is in the possession of or previously developed independently by the
Executive, without confidentiality restrictions, at the time of disclosure as
shown by the Executive’s files and records immediately prior to the time of
disclosure. Upon receiving notice of any legal demand, request or requirement
for disclosure of Confidential Information, the Executive shall:


1) immediately notify the Company of the existence, terms and circumstances of
such demand, request or requirement;


2) consult with the Company on the advisability of taking legally available
steps to resist or narrow such demand, request or requirement; and


3) assist the Company in taking any such steps the Company deems to be
advisable.


In the event any Confidential Information must be disclosed as a result of any
such demand, request or requirement, the Executive shall disclose only that
portion of the Confidential Information which it is advised by qualified legal
counsel is legally required to be disclosed, and exert its best efforts to
obtain assurance that confidential treatment will be accorded to the
Confidential Information disclosed; and


(B) the Executive will not remove from the Company's premises (except to the
extent such removal is for purposes of the performance of the Executive's duties
at home or
 
6

--------------------------------------------------------------------------------


 
while traveling, or except as otherwise specifically authorized by the Company)
Confidential Information and Proprietary Items. The Executive recognizes that,
as between the Company and the Executive, all of the Proprietary Items, whether
or not developed by the Executive, are the exclusive property of the Company.
Upon termination of this Agreement by either party, or upon the request of the
Company during employment, the Executive will return to the Company all of the
Proprietary Items in the Executive's possession or subject to the Executive's
control, and the Executive shall not retain any copies, abstracts, sketches, or
other physical embodiment of any of the Proprietary Items. This obligation is
supplementary to and in addition to the Company’s confidentiality and
non-disclosure policies and procedures adopted by the Company from time to time.


Section 5.3 Disputes or Controversies. The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by the
Company, the Executive, and their respective attorneys and experts, who will
agree, in advance and in writing, to receive and maintain all such information
in secrecy, except as may be limited by them in writing.




ARTICLE 6
NON-COMPETITION AND NON-SOLICITATION


Section 6.1 Restrictions During Employment. Executive agrees and covenants that
during his employment with the Company, Executive shall not, either directly as
an individual, partner, agent, independent contractor, Executive or indirectly
through a corporation, partnership, limited liability company, affiliate,
subsidiary or otherwise:


(A) establish or operate a business or enterprise, or provide services which are
in competition with the Business.


(B) solicit, induce or attempt to induce any Executive, consultant, supplier,
customer, distributor, manufacturer, service provider, vendor or other person
associated with the Company to leave the employment of, or to discontinue their
association with the Company, or any affiliate thereof.


Section 6.2 Restrictions after Employment. Executive agrees and covenants that
during the time period described below at Section 6.3 (the "Restricted Period"),
Executive shall not either directly as an individual, partner, agent,
independent contractor, Executive or indirectly through a corporation,
partnership, limited liability company, affiliate, subsidiary or otherwise:


7

--------------------------------------------------------------------------------


 
(A) establish, operate or provide services which are in competition with the
Business.


(B) solicit, induce or attempt to induce any Executive, consultant, supplier,
customer, distributor, manufacturer, service provider, vendor or other person
associated with the Company to leave the employment of, or to discontinue their
association with the Company, or any affiliate thereof.


Section 6.3 Post-Employment Restricted Period. Executive agrees and covenants
that Executive will comply with the post-employment restrictions set forth above
in Section 6.2 for one (1) year after cessation of employment with the Company
(the "Restricted Period") in the event Executive is terminated by the Company
for cause. In the event the Executive resigns or is terminated without cause
then the Restricted Period shall be thirty (30) days. In the event the Company
ceases the Business of the Company, then this Article 6 shall become null and
void and of no further force or effect.


Section 6.4 Election of Remedy by the Company. Executive acknowledges and agrees
that if Executive breaches the covenants contained in Sections 6.1 and/or 6.2,
it will be difficult to calculate the precise amount of the Company’s damages.
As a result, the parties agree that in the event of such a breach, the Company
may seek and obtain all legal and equitable relief available under this
Agreement or other provision of law.


Section 6.5 Necessity of Remedy. Executive acknowledges and agrees that the
covenants contained in Article 5 and this Article 6 survive the termination of
this Agreement, and are necessary to protect the business and goodwill of the
Company and that a breach of these covenants will result in irreparable harm and
continuing damage to the Company. As a result, Executive agrees that in the
event Executive breaches or threatens to breach such covenants, the Company
shall be entitled to specific performance and/or injunctive or other equitable
relief in order to prevent the continuation of such harm, as well as money
damages.


Section 6.6 Reformation. The parties have attempted to limit the provisions of
Article 5 and this Article 6 to the greatest extent possible while still
protecting each party’s interest. However, the parties hereby agree that, in the
event any provision of Article 5 or this Article 6 is adjudged by any court or
other arbiter of competent jurisdiction to be void or unenforceable, in whole or
in part, such tribunal shall modify and enforce any such provision, section or
subsection to the maximum extent that it believes to be reasonable under the
circumstances.


Section 6.7 Assignment. Executive agrees to be bound by the covenants contained
in Article 5 and this Article 6 in the event of the Company’s merger,
consolidation, or sale of substantially all of its assets with or to a third
party. Executive acknowledges that this provision was negotiated at arm's length
and supported by additional and separate consideration from that given in
exchange for the covenants themselves and is expressly made a condition of
employment by the Company.


8

--------------------------------------------------------------------------------


 
ARTICLE 7
GENERAL PROVISIONS


Section 7.1  Representations and Warranties by the Executive. The Executive
represents and warrants to the Company that the execution and delivery by the
Executive of this Agreement does not, and the performance by the Executive of
the Executive's obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to the Executive; or (b) conflict with, result in the breach of any provisions
of or the termination of, or constitute a default under, any agreement to which
the Executive is a party or by which the Executive is or may be bound. The
Executive has no reason to believe he will be unable to discharge the duties
hereunder, or otherwise comply with this Agreement


Section 7.2 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.


Section 7.3 Binding Effect. Each covenant and condition of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Company may merge or consolidate or to which all or
substantially all of its assets may be transferred.


Section 7.4 Assignment. Neither the Company or the Executive shall voluntarily
subcontract or assign any of their respective rights, duties or obligations
hereunder without first obtaining the other party’s written consent; provided,
however, such consent from the Executive shall not be required in the event of
the Company’s merger, consolidation, or sale of substantially all of its assets
with or to a third party.


Section 7.5 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, (c) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), or (d) by regular mail, postage prepaid, returned receipt
 
9

--------------------------------------------------------------------------------


 
requested in each case to the appropriate addresses and facsimile numbers set
forth below (or to such other addresses and facsimile numbers as a party may
designate by notice to the other parties):


If to Company: 
 Assured Pharmacy, Inc.    Attn: Richard Falcone, Chairman of the Board of
Directors    17935 Sky Park Circle, Suite F    Irvine, California 92614

 
If to the Executive:
 Haresh Sheth    27 Woodfield Court    Princeton, New Jersey 08540

 
Section 7.6 Amendments and Modifications. This Agreement shall not be modified,
amended, supplemented or extended except by a written document executed by both
the Company and Executive, except as expressly provided herein to the contrary.


Section 7.7 Governing Law. This Agreement will be governed by the laws of the
State of Nevada excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.


Section 7.8 Arbitration. Any and all disputes, controversies or claims arising
under or in connection with this Agreement, including without limitation, fraud
in the inducement of this Agreement, or the general validity or enforceability
of this Agreement, shall be governed by the laws of the State of Nevada, without
giving effect to its conflict of laws provisions and shall be submitted to
binding arbitration before one arbitrator of and in accordance with the
commercial arbitration rules of the American Arbitration Association and
conducted in a private manner in Clark County, Nevada. The award of the
arbitrator shall be final and enforceable in the courts of Nevada. In reaching
his or her decision, the arbitrator shall have no authority to change or modify
any provision of this Agreement. Each party shall have the right to discovery in
accordance with the Nevada Rules of Civil Procedure so long as all discovery is
conducted under a confidentiality order issued by the arbitrator prohibiting the
use of any information disclosed or delivered in the discovery process except
for use within the Arbitration. Upon conclusion of the arbitration, all
documents or tangible items disclosed must be returned to the party who produced
the items.


Section 7.9 Jurisdiction. Notwithstanding the arbitration clause in Section 7.8
above, any action or proceeding seeking to enforce any provision of, or based on
any right arising out of, this Agreement may be brought against either of the
parties in the courts of the State of Nevada, County of Clark, or, if it has or
can acquire jurisdiction, in the United States District Court for the District
of Nevada, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any
 
10

--------------------------------------------------------------------------------


 
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the world.


Section 7.10 Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Article," "Articles," "Section" or
"Sections" refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word "including" does not limit the preceding words or
terms. In the event of any dispute regarding any provision of this Agreement,
the terms of this Agreement shall be construed neutrally and shall not be
construed against or in favor of either party, notwithstanding the fact that one
party may have been responsible for drafting the initial form of this Agreement.


Section 7.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.


Section 7.12 Time. Time is of the essence for all obligations contemplated in
this Agreement.


Section 7.13 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.


Section 7.14 Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof.


Section 7.15 Legal Counsel. Each party hereto acknowledges that they have had
full and fair opportunity to seek and consult with independent legal counsel
with respect to the legal consequences to them arising from or connected with
this Agreement and has freely and voluntarily entered into this Agreement with
knowledge of the legal and financial consequences of such action. If the
Executives has failed to review this Agreement with legal counsel of his own
selection, he has voluntarily waived this right.


Section 7.16 Attorneys' Fees and Arbitration Expenses. In any judicial action,
arbitration or proceeding among the parties to enforce any of the provisions of
this Agreement or any right of any party hereto, regardless of whether such
action or proceeding is prosecuted to judgment and in addition to any other
remedy, the unsuccessful party shall pay to the successful
 
11

--------------------------------------------------------------------------------


 
party all costs and expenses, including reasonable attorneys' fees and
arbitration expenses, incurred therein by the successful party.


IN WITNESS WHEREOF, the parties have agreed to be bound under this Agreement.


Assured Pharmacy, Inc., a Nevada corporation
 
 
/s/ Richard Falcone
Richard Falcone
Chairman of the Board of Directors
 
 
 
 
/s/ Haresh Sheth
Haresh Sheth